ORDER

PER CURIAM.
Casualty Reciprocal Exchange (“Insurer”) appeals from the dismissal of its Application for Review (“Application”) by the Labor and Industrial Relations Commission (the “Commission”).1 Insurer argues *723on appeal that the Commission erred in dismissing the Application because: (1) it possessed the necessary jurisdiction to resolve the issues presented in its Application; and (2) Voss Oil, Inc.’s (“Employer”) material breach of its contract with Insurer rendered Employer uninsured as a matter of law, and thus, the administrative law judge erred in ruling that second injury funds were not available to Rae Carwile (“Employee”).
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court is affirmed. No precedential or jurisprudential purposes would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).

. Respondent Voss Oil, Inc.’s Motion to Dismiss, which was ordered taken with the case on August 6, 2003, is hereby denied.